Case: 20-1067    Document: 24   Page: 1    Filed: 05/08/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                IN RE: BERNARD JOBIN,
                         Appellant
                  ______________________

                        2020-1067
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 12/523,427.
                   ______________________

                   Decided: May 8, 2020
                  ______________________

    BERNARD JOBIN, Beverly, MA, pro se.

    PETER JOHN SAWERT, Office of the Solicitor, United
 States Patent and Trademark Office, Alexandria, VA, for
 appellee Andrei Iancu. Also represented by THOMAS W.
 KRAUSE, AMY J. NELSON, FARHEENA YASMEEN RASHEED.
                 ______________________

     Before O’MALLEY, WALLACH, and TARANTO, Circuit
                        Judges.
 PER CURIAM.
     Bernard Jobin (“Jobin”) appeals a decision of the Pa-
 tent Trial and Appeal Board (“Board”) affirming the exam-
 iner’s rejection of all pending claims in U.S. Patent
 Application No. 12/523,427 (“’427 application”) under
Case: 20-1067    Document: 24     Page: 2    Filed: 05/08/2020




 2                                               IN RE: JOBIN




 35 U.S.C. § 101. Ex Parte Bernard Jobin, No. 2018-005329,
 2019 WL 2318943 (P.T.A.B. May 22, 2019). As explained
 below, we affirm.
                        BACKGROUND
     The ’427 application is titled “Method and System for
 Developing and Evaluating and Marketing Products
 Through Use of Intellectual Capital Derivative Rights.”
 J.A. 173. It is directed to methods and systems for devel-
 oping “products, advertisements, games, and other creative
 realizations,” through reliance on participants who, by con-
 tributing, obtain stakes in the developed products. J.A.
 176; J.A. 191. Jobin describes Claim 221 of the application
 as “directed to an online collaborative content management
 system for online product development,” and Claim 231 as
 “directed to the method of operating an online collaborative
 content management system.” J.A. 101. Claim 221 recites:
     221. A system corresponding to an online collabo-
     rative content management system and operating
     with a data structure that enables developing and
     evaluating and marketing products based on deriv-
     ative rights, comprising:
     a server, and user devices, which user devices each
     corresponds to a user of the system, the server con-
     taining a data structure and data, which data
     structure describes associations of data records and
     of the data contained in the server, which data in-
     cludes a defined desired outcome and content items
     and at least one entitlement option, which entitle-
     ment options each defines a conditional entitle-
     ment, said described associations indicating at
     least:
        a) a plurality of sets of data records, which
        data records in each of the sets are grouped
        into a plurality of comprised subsets of data
        records, which subsets each comprises at
Case: 20-1067     Document: 24      Page: 3     Filed: 05/08/2020




 IN RE: JOBIN                                                 3



         least one data record, which data records
         from the subsets each identifies a content
         item by containing a content item or by be-
         ing otherwise associated to a content item,
         and consequently each of the subsets iden-
         tifying at least one content item; and
         b) one entitled grouping, which entitled
         groupings each represents a grouping of at
         least one set from the sets, each entitled
         grouping being associated with at least one
         of the entitlement options;
     the system being configured to at least:
     communicate, from the server to each user device
     from a plurality of the user devices, the defined de-
     sired outcome and at least one description of a plu-
     rality of given sets from the sets from the described
     data structure associations and of the subsets of
     data records comprised in the given sets, which
     subsets of data records identify content items, at
     least one of the given sets from each of the descrip-
     tions corresponding to at least one of the sets com-
     prised in at least one of the entitled groupings;
     receive, in the server, responses from multiple user
     devices from the plurality of the user devices, and
     identify in the server as contributions a plurality of
     the received responses, and store the contributions
     in the server,
         a) which received responses result from
         each user device from the multiple user de-
         vices receiving at least one of the descrip-
         tions of a plurality of given sets and using
         the described given sets to at least: (i) offer
         to its user an arrangement of content items
         by using and conveying, in the arrange-
         ment, the data structure associations of the
Case: 20-1067    Document: 24     Page: 4    Filed: 05/08/2020




 4                                               IN RE: JOBIN




        described given sets and of their subsets of
        identified content items, and (ii) associate
        at least one discriminating user rating with
        at least one of the subsets comprised in
        each of a plurality of the described given
        sets, each of the subsets associated with a
        rating representing a rated subset, and
        each user rating being indicative of a com-
        parative user evaluation of how well a
        given subset of identified content items re-
        lates to the desired outcome when com-
        pared to other subsets within the same
        described given set, and each user rating
        being indicative of at least a user selection
        or a user tagging of one of the rated subsets
        of identified content items, and (iii) gener-
        ate a response and communicate the gener-
        ated response to the server which
        generated response describes at least one of
        the rated subsets with its associated rating
        based on the received descriptions of given
        sets,
        b) which responses are identified in the
        server as contributions by each at least de-
        scribing one or a plurality of rated subsets
        that corresponds, according to the de-
        scribed data structure associations, to one
        or a plurality of the subsets comprised in
        one of the entitled groupings, and which
        user devices, from which the responses
        identified as contributions were received,
        each represents a contributor device of the
        system;
     create in the server one or more contribution op-
     tions, which contribution options each defines an
     association between a given one of the contribu-
     tions and one of the entitlement options associated
Case: 20-1067     Document: 24     Page: 5    Filed: 05/08/2020




 IN RE: JOBIN                                                 5



     with one of the entitled groupings that comprises,
     according to the described data structure associa-
     tions, one or a plurality of subsets which corre-
     sponds to the one or a plurality of the rated subsets
     described in the given one of the contributions;
     communicate from the server, to each of at least
     one of the contributor devices from which at least
     one of the contributions was received, at least one
     of the contribution options that associates the re-
     ceived at least one of the contributions with one of
     the entitlement options;
     generate in the server at least one insight group-
     ing, which insight groupings each represents a
     grouping of one or of a plurality of the subsets com-
     prised in a given one of the entitled groupings
     based on (i) the number of described rated subsets
     that were received in the contributions and that
     correspond, according to the described data struc-
     ture associations, to the one or plurality of the sub-
     sets comprised in the given one of the entitled
     grouping and (ii) the ratings associated with each
     of the described rated subsets that were received,
     and
     classify in the server, as valuable product infor-
     mation, each of one or of a plurality of the content
     items identified by at least one of the subsets from
     at least one of the insight groupings;
     detect in the server at least one contribution op-
     tion[s] that each associates one of the entitlement
     options with one of the contributions that describes
     one or a plurality of rated subsets which corre-
     sponds, according to the described data structure
     associations, to one or to a plurality of the subsets
     from one of the insight grouping;
Case: 20-1067     Document: 24     Page: 6    Filed: 05/08/2020




 6                                                 IN RE: JOBIN




     receive in the server, from a given one of the user
     devices, a request for granting a given one of the
     entitlement options that is associated with one of
     the contributions defined in one of the contribution
     option communicated to a given one of the contrib-
     utor devices, which request is indicative that the
     given one of the user devices was previously com-
     municated, from the server or from the given one of
     the contributor devices, the one of the contribution
     options;
     grant in the server the given one of the entitlement
     options by validating that the given one of the en-
     titlement options was previously detected in the
     server, and communicate said grant to the given
     one of the user devices, said grant and said com-
     municate being executed: (i) without restriction, or
     (ii) after one or more granting conditions are de-
     tected, in the server, to have been met.
 Jobin, 2019 WL 2318943, at *1–2; J.A. 148–150.
     Applying the two-step framework set forth in Alice
 Corp. v. CLS Bank Int’l, 573 U.S. 208 (2014) and the Patent
 and Trademark Office’s 2019 Revised Patent Subject Mat-
 ter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“Of-
 fice Guidance”), the Board found that, aside from the
 recited online system, data structure, server, and user de-
 vices, “all of claim 221’s recited limitations, which collec-
 tively are directed to soliciting and evaluating product
 development contributions received from participants, and
 compensating participants according to that evaluation,”
 “recite[] an abstract idea based on . . . methods of organiz-
 ing human activity and mental processes.” Jobin, at *8–13.
 The Board also found that the additional claim elements
 reciting an online collaborative content management sys-
 tem, data structure, server, and user devices do not “inte-
 grate the abstract idea into a practical application when
 reading claim 221 as a whole.” Id. at *13. And, the Board
Case: 20-1067     Document: 24      Page: 7     Filed: 05/08/2020




 IN RE: JOBIN                                                  7



 was not persuaded that these elements indicate any “im-
 prove[ment in] the computer or its components’ functional-
 ity or efficiency, or otherwise change[] the way that th[e]
 device[] function[s].” Id. (citing Enfish, LLC v. Microsoft
 Corp., 822 F.3d 1327 (Fed. Cir. 2016)). The Board also
 found that the claim does not contain an inventive concept
 beyond the abstract idea. Id. at *18–19. For similar rea-
 sons, the Board found independent claims 229, 231, and
 239 also directed to an abstract idea. As to the dependent
 claims in the application, the Board found that the exam-
 iner failed to establish a prima facie case of ineligibility and
 reversed the examiner’s rejection for these claims. Id.
 at *19. Jobin requested rehearing of the Board’s decision.
 The Board reconsidered its decision and declined to make
 any changes therein. J.A. 12.
                          DISCUSSION
      We review the Board’s factual findings for substantial
 evidence and its legal conclusions de novo. In re Gartside,
 203 F.3d 1305, 1315–16 (Fed. Cir. 2000). “Substantial evi-
 dence . . . means such relevant evidence as a reasonable
 mind might accept as adequate to support a conclusion.”
 Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938). “Pa-
 tent eligibility under 35 U.S.C. § 101 is ultimately an issue
 of law we review de novo.” Berkheimer v. HP Inc., 881 F.3d
 1360, 1365 (Fed. Cir. 2018). As we have previously ex-
 plained, “[w]e are not . . . bound by the Office Guidance,
 which cannot modify or supplant the Supreme Court’s law
 regarding patent eligibility, or our interpretation and ap-
 plication thereof.” In re Rudy, No. 2019-2301, 2020 WL
 1966855, at *2 (Fed. Cir. Apr. 24, 2020). Accordingly, “we
 apply our law and the relevant Supreme Court precedent,
 not the Office Guidance, when analyzing subject matter el-
 igibility.” Id.
     Section 101 of the Patent Act provides that “[w]hoever
 invents or discovers any new and useful process, machine,
 manufacture, or composition of matter, or any new and
Case: 20-1067     Document: 24     Page: 8    Filed: 05/08/2020




 8                                                 IN RE: JOBIN




 useful improvement thereof, may obtain a patent therefor,
 subject to the conditions and requirements of this title.” 35
 U.S.C. § 101. “Laws of nature, natural phenomena, and
 abstract ideas[, however,] are not patentable.” Ass’n for
 Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576,
 589 (2013) (internal quotation marks omitted). We “follow
 the Supreme Court’s two-step framework for determining
 patent-eligibility under § 101.” Customedia Techs., LLC v.
 Dish Network Corp., 951 F.3d 1359, 1362 (Fed. Cir. 2020)
 (citing Alice, 573 U.S. at 217). Accordingly, we must deter-
 mine first whether the claims at issue are directed to a pa-
 tent-ineligible concept, such as an abstract idea or a law of
 nature. Alice, 573 U.S. at 217. Under Alice step two, if the
 claims at issue are directed to a patent ineligible concept,
 we “consider the elements of each claim both individually
 and ‘as an ordered combination’ to determine whether the
 additional elements ‘transform the nature of the claim’ into
 a patent-eligible application.” Id. (quoting Mayo Collabo-
 rative Servs. v. Prometheus Labs., Inc., 566 U.S. 66,
 72 (2012)).
     On appeal, Jobin argues that the Board ignored the
 “built-in capabilities” of his invention “pertaining to timing
 and measurement” and “improved data structure model.”
 Appellant’s Br. 6, 9. He contends that the Board “overgen-
 eraliz[ed] and mischaracterize[ed]” the claim limitations.
 Id. at 14–17. He also takes issue with the Board’s applica-
 tion of our case law to his case. Id. at 26. Jobin further
 contends the Board erred by rejecting his request to use
 “the simpler and shorter claim 229” as illustrative of all
 pending claims. Appellant’s Reply Br. 14. Jobin also ap-
 pears to argue that the Board and Examiner “adapt[ed]
 their rejections to changes in Office and Court guidance”
 without giving him a chance to respond. Appellant’s Br.
 28. We see no merit to Jobin’s arguments and conclude
 that, although primarily framed as an application of the
 Office Guidance, “the Board’s reasoning and conclusion are
Case: 20-1067    Document: 24      Page: 9    Filed: 05/08/2020




 IN RE: JOBIN                                               9



 nevertheless fully in accord with the relevant caselaw.” See
 Rudy, 2020 WL 1966855, at *3.
     Despite its expansive language and its recitation of
 servers and databases, claim 221 of Jobin’s application is,
 at bottom, directed to the collection, organization, group-
 ing, and storage of data using techniques such as conduct-
 ing a survey or crowdsourcing. As the Board correctly
 concluded, this claim is directed to a method of organizing
 human activity—a hallmark of claims directed to abstract
 ideas. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d
 1350, 1354 (Fed. Cir. 2016) (“[W]e have treated analyzing
 information by steps people go through in their minds . . .
 without more, as essentially mental processes within the
 abstract-idea category.”). The server and database recited
 in the claim are merely tools used for organizing human
 activity, and are not an improvement to computer technol-
 ogy. Thus, the claim does not present any specific asserted
 improvement in computer capabilities. We reject Jobin’s
 arguments to the contrary, which amount to nothing more
 than conclusory statements unmoored from specific claim
 language.
     We next turn to Alice step two and consider whether
 the elements of Jobin’s claim 221, either individually or as
 an ordered combination, transform that claim into a patent
 eligible application of the abstract idea. Alice, 573 U.S. at
 217. We conclude that they do not. Claim 221 does not
 impose any meaningful limit on the method of collection,
 organization, grouping, and storage of data. Rather, the
 “online system,” “server,” “data structure,” and “user de-
 vice” elements recite generic technology for implementing
 the claimed abstract idea. The Board correctly concluded
 that, considered individually or as an ordered combination,
 the additional elements in Jobin’s claim 221 do not trans-
 form the claim into a patent eligible application of the ab-
 stract idea.
Case: 20-1067     Document: 24    Page: 10      Filed: 05/08/2020




 10                                                IN RE: JOBIN




     As to Jobin’s argument that the Board erred by reject-
 ing his request to use “the simpler and shorter claim 229”
 as illustrative of all pending claims, Appellant’s Reply Br.
 14, we find this argument unpersuasive. We do not see an-
 ything in claim 229, or, indeed, in independent claims 231
 and 239, that would meaningfully distinguish these claims
 from claim 221 for purposes of patent eligibility. Accord-
 ingly, we conclude that the Board did not err in concluding
 that claims 221, 229, 231, and 239 of Jobin’s ’427 applica-
 tion are patent ineligible.
                         CONCLUSION
      We have considered Jobin’s remaining arguments and
 find them unpersuasive. For the foregoing reasons, the de-
 cision of the Board is affirmed.
                         AFFIRMED
                            COSTS
      The parties shall bear their own costs.